    Case 17-40029       Doc 385       Filed 08/02/19 Entered 08/02/19 15:46:27                  Desc Main
                                       Document     Page 1 of 8



                          UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION

    IN RE:

    TANNER COMPANIES, LLC,                               Case Number: 17-40029

                       Debtor,                           Chapter 7


     APPLICATION FOR COMPENSATION TO GRIER WRIGHT MARTINEZ, PA AS
                    SPECIAL COUNSEL TO THE TRUSTEE

         NOW COMES Grier Wright Martinez, PA (f/k/a Grier Furr & Crisp, PA) (“Applicant”),

through counsel, which hereby presents this application for compensation as special counsel to the

chapter 7 trustee, A Burton Shuford, (the “Trustee”) for the period May 30, 2018 through August 2,

2019.

         1.      By Order Approving Application to Employ Grier Furr & Crisp, PA as Special

Counsel to the Trustee,1 entered on July 2, 2018, this Court approved the employment of Applicant

as special counsel for the Trustee, a copy of said Order is attached hereto as Exhibit A.

         2.      Applicant contends that its attorneys have performed the following services pursuant

to the terms of Applicant’s engagement agreement with the Trustee as approved by the Court and

Applicant is informed and believes that Applicant’s services rendered herein as special counsel for

the Trustee are reasonably worth at least the sum set forth below, and that Applicant should be

allowed and paid said sum as professional fees and expenses as a cost of administration of the

bankruptcy estate:




1
         Grier Furr & Crisp, PA changed its name to Grier Wright Martinez, PA on May 8, 2019.
 Case 17-40029        Doc 385     Filed 08/02/19 Entered 08/02/19 15:46:27             Desc Main
                                   Document     Page 2 of 8



       Joseph W. Grier, III (JOE) 19.30 hrs. @ $433.16 per hr.               $8,360.00
       Michael L. Martinez (MLM) 29.80 hrs. @ $243.52 per hr.                $7,257.00

Total Fees:                                                                  $15,617.00
Expenses:                                                                      $101.50
Total Fees & Expenses:                                                       $15,718.50

       3.      Attached hereto as Exhibit B is a summary of fees and expenses as set forth above.

Applicant has not filed any prior fee requests in this case as special counsel to the Trustee.

       WHEREFORE, Applicant requests that the Court approve compensation of $15,617.00 and

expenses reimbursed in the amount of $101.50 for services rendered by Applicant as special counsel

to the Trustee for the period May 30, 2018 through August 2, 2019 to be paid from the estate.

       This, the 2d day of August, 2019.

                                              /s/ Michael L. Martinez
                                              GRIER WRIGHT MARTINEZ, PA
                                              Michael L. Martinez (N.C. Bar No. 39885)
                                              101 North Tryon Street, Suite 1240
                                              Charlotte, NC 28246
                                              Phone: 704/332.0209; Fax: 704/332.0215
                                              Email: mmartinez@grierlaw.com
 Case 17-40029               Doc 385         Filed 08/02/19 Entered 08/02/19 15:46:27      Desc Main
                                              Document     Page 3 of 8
     FILED & JUDGMENT ENTERED
               Steven T. Salata




           July 2 2018


       Clerk, U.S. Bankruptcy Court
      Western District of North Carolina
                                                                           _____________________________
                                                                                    J. Craig Whitley
                                                                             United States Bankruptcy Judge




                                  UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF NORTH CAROLINA
                                         CHARLOTTE DIVISION

IN RE:
                                                                   Case No. 17-40029-JCW
TANNER COMPANIES, LLC,                                                   Chapter 7

                                    Debtor

                    ORDER APPROVING APPLICATION TO EMPLOY
            GRIER FURR & CRISP, PA AS SPECIAL COUNSEL TO THE TRUSTEE

                 THIS CAUSE coming on to be heard before the undersigned United States
Bankruptcy Judge upon the ex-parte Application of A. Burton Shuford, Trustee, praying for
approval of his employment of Grier Furr & Crisp, PA to serve as Special Counsel to the Trustee
to assist and advise the Trustee in matters pertaining to the adversary proceeding styled: Tanner
Companies, LLC and Official Committee of Unsecured Creditors v Salem Investment Partners
III, Limited Partnership, Case No. 17-03054 (the “Adversary Proceeding”) up to and including
the judicial settlement conference which is currently scheduled for July 26, 2018 (the “Settlement
Conference”); and upon the declaration of said Joseph W. Grier, III of Grier Furr & Crisp, PA,
and it appearing that Joseph W. Grier, III and the attorneys in Grier Furr & Crisp, PA that are
expected to work on this matter are attorneys that are duly admitted to practice law in the State of
North Carolina, and the court being satisfied that Grier Furr & Crisp, PA represents no interest
adverse to the Trustee, the Debtor or the estate, in the matters upon which it is to be engaged, that
its employment is necessary and would be to the best interest of the estate, it is,

       ORDERED that the employment by A. Burton Shuford, Trustee, of Grier Furr & Crisp,
PA as special counsel on the terms stated in the application, in the within proceeding, under
Chapter 7 of the Bankruptcy Code, is approved.


This Order has been signed electronically.                           United States Bankruptcy Court.
The judge’s signature and Court’s seal
appear at the top of the Order.




                                               EXHIBIT A
    Case 17-40029        Doc 385     Filed 08/02/19 Entered 08/02/19 15:46:27     Desc Main
                                      Document     Page 4 of 8

                                   Grier Wright Martinez PA
                                        101 North Tryon Street
                                             Suite 1240
                                         Charlotte, NC 28246

                                            (704) 375-3720


Burt Shuford                                                                           Jul 31, 2019
301 N. McDowell Street, Suite 1012
Charlotte, NC 28204


ATTN:
Matter:     Representation as Trustee for Tanner Companies, LLC
File #:     18-6982     / 14949



DATE              DESCRIPTION                                      HOURS    AMOUNT      LAWYER

May-30-18         [no charge] Conference B. Shuford, R.              1.50       0.00          JOE
                  Rayburn and M. Martinez re adversary
                  proceeding against Salem. [no charge]

                  [no charge] Conference Burt Shuford, Rick          1.50       0.00         MLM
                  Rayburn, and JOE re adversary proceeding
                  against Salem Investment Partners III, Limited
                  Partnership. [no charge]
Jun-06-18         [no charge] Telephone call R. Rayburn re           0.40       0.00          JOE
                  litigation with Salem. [no charge]
Jun-07-18         [no charge] Conference M. Martinez re AP           0.20       0.00          JOE
                  against Salem. [no charge]

                  [no charge] Conference JOE re adversary            0.20       0.00         MLM
                  proceeding against Salem Investment Partners
                  III, Limited Partnership. [no charge]
Jun-12-18         [no charge] Review summer clerk memo on            1.00       0.00          JOE
                  subsequent extension of value defense. [no
                  charge]
Jun-25-18         [no charge] Telephone call R. Rayburn re           0.50       0.00          JOE
                  settlement conference with Judge Whitley on
                  July 26. [no charge]
Jun-26-18         [no charge] Telephone call B. Shuford & M.         0.30       0.00          JOE
                  Martinez re representation of trustee at
                  settlement conference. [no charge]


                                        EXHIBIT B
Invoice #: 14949                       Page 2                                July 31, 2019
        Case 17-40029   Doc 385     Filed 08/02/19 Entered 08/02/19 15:46:27 Desc Main
                                     Document     Page 5 of 8

              [no charge] Telephone call with Burt Shuford     0.30       0.00       MLM
              and JOE re adversary proceeding against
              Salem Investment Partners III, Limited
              Partnership. [no charge]
Jun-28-18     [no charge] Telephone call R. Rayburn re         0.20       0.00        JOE
              adversary proceeding against Salem. [no
              charge]
Jul-10-18     Telephone call from Rick Rayburn re              0.70     206.50       MLM
              remaining claims against Salem Investment
              Partners III, Limited Partnership. Emails with
              Burt Shurford re the same. Draft joint
              statement re remaining claims.
Jul-11-18     Emails with JOE re remaining claims in the       2.00     590.00       MLM
              adversary proceeding. Draft joint statement re
              the same. Telephone call from Jeff Oleynik re
              the same. Emails with Burt Shuford, Jeff
              Oleynik, and JOE re the same.
Jul-13-18     Conference M. Martinez re mediation brief.       0.30     165.00        JOE

              Conference JOE re brief in advance of            0.30      88.50       MLM
              mediation.
Jul-16-18     Draft mediation brief. Telephone call from       4.30   1,268.50       MLM
              Rick Rayburn re the same. Review emails in
              preparation for the same. Emails with Rick
              Rayburn and JOE re the same.
Jul-17-18     Draft mediation brief. Review ABTV emails        4.50   1,327.50       MLM
              in connection with the same.
Jul-18-18     Draft mediation brief. Review ABTV emails        1.40     413.00       MLM
              in connection with the same. Email JOE re the
              same.
Jul-19-18     Emails with Burt Shurford and JOE re             2.00     590.00       MLM
              mediation brief. Emails with Rick Rayburn re
              the same. Edit the same. File the same.
Jul-23-18     Review material to prepare for settlement        2.00   1,100.00        JOE
              conference.
Jul-24-18     Telephone call R. Rayburn and M. Martinez re     0.30     165.00        JOE
              Tanner mediation.

              Telephone call with JOE and Rick Rayburn re      0.30      88.50       MLM
              settlement conference theories. Emails with
              Phillip Fajgenbaum, Rick Rayburn, Brian



                                        EXHIBIT B
Invoice #: 14949                       Page 3                                July 31, 2019
        Case 17-40029   Doc 385     Filed 08/02/19 Entered 08/02/19 15:46:27 Desc Main
                                     Document     Page 6 of 8

              Fork, Jeff Oleynik, Burt Shuford, Ursula
              Hamilton, and JOE re scheduling settlement
              conference.
Jul-25-18     Conference call with Burt Shuford, Jeff         0.50      147.50       MLM
              Oleynik, JCW, and JOE re scheduling
              settlement conference. Telephone call from
              Rick Rayburn re the same. Telephone call
              with Jeff Oleynik re the same.
Aug-06-18     Review damages writeup from Pell Tanner.        0.30      165.00        JOE

              Draft amended consent order governing           0.20       59.00       MLM
              settlement conference. Emails with Burt
              Shuford, Rick Rayburn, Jeff Oleynik, Brian
              Fork, and JOE re the same.
Aug-23-18     Telephone call R. Rayburn re upcoming           0.20      110.00        JOE
              mediation.

              Review brief and supporting materials for       0.80      440.00        JOE
              mediation.
Aug-24-18     Conference call M. Martinez, R. Rayburn and     0.60      330.00        JOE
              B. Shuford re upcoming mediation.
              Conference M. Martinez re the same.

              Review financial models in preparation of       1.50      825.00        JOE
              mediation.

              [no charge] Conference JOE re outstanding       1.00        0.00       MLM
              issues for mediation. Conference call with
              Rick Rayburn and Burt Shuford re the same.
              [no charge]
Aug-27-18     Telephone call R. Rayburn re methods of         0.20      110.00        JOE
              measuring damages.

              Review email from Pell Tanner re Salem          0.20      110.00        JOE
              impact on business.

              Draft supplement to settlement conference       1.00      295.00       MLM
              brief.
Aug-28-18     Conference M. Martinez re mediation             0.30      165.00        JOE
              preparation.

              Conference M. Martinez and work on outline      0.80      440.00        JOE
              for mediation.

              [no charge] Conferences with JOE re             1.00        0.00       MLM



                                       EXHIBIT B
Invoice #: 14949                       Page 4                                July 31, 2019
        Case 17-40029   Doc 385     Filed 08/02/19 Entered 08/02/19 15:46:27 Desc Main
                                     Document     Page 7 of 8

              settlement conference. Emails with Burt
              Shuford, Rick Rayburn, and JOE re the same.
              Compile evidentiary documentation re the
              same. [no charge]

              [no charge] Conference JOE re mediation           0.30         0.00    MLM
              preparation. [no charge]
Aug-29-18     Attend mediation and post-mediation               6.00     3,300.00     JOE
              conferences with B. Shuford, R. Rayburn and
              M. Martinez.

              Review and edit settlement conference             6.60     1,947.00    MLM
              opening statement. Emails with JOE re the
              same. Attend settlement conference.
Sep-06-18     Conference M. Martinez re engagement with         0.10       55.00      JOE
              Burt Shuford, Trustee.
Sep-10-18     Telephone call Pell Tanner re claim against       0.20      110.00      JOE
              Salem.

              Draft letter to Chubb re mediation follow-up.     0.40      118.00     MLM
              Emails with Burt Shuford and JOE re the
              same.
Sep-11-18     Conference M. Martinez re retention by trustee    0.30      165.00      JOE
              to litigate Salem matter.

              Telephone call from Burt Shuford re adversary     0.40      118.00     MLM
              proceeding. Conference JOE re the same.
Sep-13-18     Conference call Pell & Nancy Tanner, Rick         0.90      495.00      JOE
              Rayburn, M. Martinez re financing costs of
              Salem litigation. Conference call with R.
              Rayburn and M. Martinez re same.

              [no charge] Conference call with Nancy            0.90         0.00    MLM
              Tanner, Pell Tanner, Rick Rayburn, and JOE re
              litigation funding. Conference call with Rick
              Rayburn and JOE re the same. [no charge]
Oct-11-18     Telephone call R. Rayburn re pending matters.     0.20      110.00      JOE


              Totals                                           49.10   $15,617.00


FEE SUMMARY:
Lawyer                          Hours         Effective Rate             Amount




                                        EXHIBIT B
Invoice #: 14949                          Page 5                                 July 31, 2019
        Case 17-40029       Doc 385    Filed 08/02/19 Entered 08/02/19 15:46:27 Desc Main
                                        Document      Page 8 of 8
Joseph W. Grier, III                19.30            $433.16           $8,360.00
Michael L. Martinez                 29.80            $243.52           $7,257.00



DISBURSEMENTS                                                 Disbursements           Receipts
Jun-29-18        Computer Assisted Research Pacer Service               4.00
Jun-30-18        Computer Assisted Research WestLaw                     4.37
Aug-31-18        Computer Assisted Research WestLaw                    93.13


                 Totals                                             $101.50              $0.00


                 Total Fees & Disbursements                                         $15,718.50
                 Previous Balance                                                        $0.00
                 Previous Payments                                                       $0.00

                 Balance Due                                                        $15,718.50


                       Please make check payable to Grier Wright Martinez PA




                                          EXHIBIT B
